ORDER

PER CURIAM:
AND NOW, this 16th day of September, 1997, it is ordered that Petitioner’s Petition for Allowance of Appeal is GRANTED; the order of the Superior Court affirming the order of the Court of Common Pleas of Philadelphia County transferring venue from Philadelphia County to Bucks County is REVERSED; and this matter is REMANDED to the Court of Common Pleas of Philadelphia County for further proceedings consistent with this court’s opinion in Cheeseman v. Lethal Exterminators, Inc., No. 56 E.D. Appeal Docket 1996, and Forman v. Rossman, et al., No. 57 E.D. Appeal Docket 1996, — Pa.-, 701 A.2d 156 (Opinion issued August 22, 1997).